Citation Nr: 1013919	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to retroactive dependency benefits for the 
Veteran's former spouse, J.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1976 to August 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which determined not to add the Veteran's second spouse, J, 
as a dependent to his award of disability compensation.  

The issue of the validity of an overpayment of disability 
compensation in the amount of $5,005, created in April 2007 
when additional disability compensation for the Veteran's 
first spouse, L, was terminated effective November 1, 1998, 
has been raised by the record.  As this issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In April 2007, the Veteran initially submitted 
notification, with appropriate verifying documentation, that 
his marriage to J began in September 2000 and that the 
marriage to J was terminated in October 2006.  

2.  There is no evidence that the Veteran notified VA of his 
marriage to J until after the dependency had ended.  


CONCLUSION OF LAW

Retroactive dependency benefits for the Veteran's former 
spouse, J, is not permitted by operation of law.  38 U.S.C.A. 
§ 5110(n) (West 2002); 38 C.F.R. §§ 3.109(a)(2), 3.158, 
3.401(b) (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Legal Criteria

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation for a spouse or dependent child.  38 U.S.C.A. § 
1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or birth of a child shall be the date of 
that event if proof is received by VA within a year from the 
date of marriage or birth of a child.  38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the Veteran's 
award.  38 C.F.R. § 3.401(b).

The earliest that the additional award of compensation for a 
dependent can occur is the first day of the month following 
the effective date.  38 C.F.R. § 3.31.

If an application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  38 C.F.R. § 3.109(a)(2).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement, is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  38 C.F.R. 
§ 3.158.



Facts

The facts are not in dispute.  A summary of the case is as 
follows.  By rating decision in October 1998, the RO granted 
service connection for a respiratory disorder, and assigned a 
30 percent rating for the disorder.  In a letter dated in 
October 1998, the RO notified the Veteran of the award of 
disability compensation, and requested that he complete VA 
Form 21-686c to report any dependents for whom he may be paid 
additional compensation.  Later in October 1998, the Veteran 
returned the completed form, reporting that he was married to 
L.  In a November 1998 letter, the RO notified the Veteran of 
an amended award of disability compensation to include an 
additional amount for his spouse, L.  The RO also notified 
the Veteran that he must inform the RO right away if there 
was any change in the status of his dependents.  

In a November 2006 letter, the RO indicated to the Veteran 
that the compensation he received included an additional 
amount for his spouse and that he was responsible for 
reporting any changes in the number of his dependents.  To 
verify his continued entitlement to the additional benefits, 
the RO requested him to complete and return a form on the 
reverse side of the letter.  In December 2006, the RO 
received the Veteran's completed form, on which he indicated 
that he was not married.  Consequently, the RO sent the 
Veteran a letter in December 2006, requesting that he provide 
a copy of a public record, such as a divorce decree, ending 
his marriage to L.  The RO also proposed removing L from his 
award effective in October 1998.  In an April 2007 letter, 
the RO notified the Veteran that additional benefits for L 
were stopped effective in November 1998 (the last date that L 
was verified as a dependent, because the Veteran failed to 
furnish evidence showing when the marriage was terminated).  

Subsequently in April 2007, the Veteran submitted a 
statement, noting that his divorce from L was in August 1999, 
that his marriage to J was in September 2000, and that his 
divorce from J was in October 2006.  He furnished copies of 
divorce decrees and a marriage certificates to verify his 
statement.  

In a July 2007 letter, the RO notified the Veteran of its 
determination not to add his second spouse, J, as a dependent 
to his award of disability compensation, stating that he had 
failed to inform the RO in a timely manner of his divorce 
from L and of his marriage to J.  The RO also adjusted his 
award to reflect that L was added back on to his award as a 
dependent in November 1998 but then removed in September 1999 
(as the Veteran had furnished evidence to show when that 
marriage ended).  

In a July 2007 statement, the Veteran through his 
representative expressed his disagreement with the RO's 
determination, specifically the denial of adding his former 
spouse, J, to his award as a dependent.  

In a statement received in May 2008, the Veteran asserted 
that he should be paid retroactive dependency benefits for 
his second spouse, J, for the period of their marriage from 
September 2000 to October 2006.  He asserted that he provided 
notice to the Naval Reserve Center at Gowen Field in Boise, 
Idaho of his changes in marital status.  Particularly, he 
claimed that he timely notified the Naval Reserve Center of 
his divorce from first spouse, L, in August 1999; of his 
marriage to second spouse, J, in September 2000; and of his 
divorce from second spouse, J, in October 2006.  He believed 
that he had met his obligations of notification when he 
informed the Naval Reserve Center as soon as his marital 
status changed, and that the Naval Reserve Center did not 
indicate to him that he ought to inform any other agency or 
department concerning his marital status.  He asserted that 
the VA did not request that he update his dependency 
information at any time between November 1998 and December 
2006.  Although he conceded that he should repay the 
additional dependency benefits he received during the period 
of August 1999 to September 2000 when he was not married, he 
contended that the action of the RO to deny him dependency 
benefits after September 2000 was punitive.  



Analysis

The Board has carefully reviewed the facts of this case and 
the Veteran's contentions.  After applying the pertinent laws 
and regulations to the facts it is the Board's judgment that 
the Veteran is not entitled to retroactive dependency 
benefits for J.  In arriving at such determination, it is 
noted that the governing legal authority is clear and 
specific and VA is bound by it.  

VA was not notified of his dependent spouse, J, until after 
he was divorced from her.  Thus, by the time VA was apprised 
of the fact that J was a dependent spouse, the dependency had 
already ended.  Proof of dependency must be received within 
one year of the establishment of that dependency, in order 
that the dependent may be added to the award of disability 
compensation and additional benefits may be paid as of the 
date of that event, such as the date of marriage in this 
case.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.109(a)(2).  

After the expiration of the year, a dependent may be added to 
the award as of the date of the filing of the new claim.  38 
C.F.R. §§ 3.158, 3.401(b).   

Here, the Veteran is attempting to add a dependent to his 
award long after (more than one year) the dependency was 
established, and in fact when there no longer exists such a 
dependency.  Proof of his marriage to J was received in April 
2007, more than five months after the marriage had terminated 
in October 2006.  In short, the evidence does not show that, 
as previously requested by the RO in November 1998 with 
regard to dependency changes, he notified the RO of his 
marriage to J in September 2000, and the Veteran does not 
contend that he provided notification to RO.  

The evidence also does not show that he notified the RO of 
his marriage to J at any time during their marriage.  There 
is no provision in the law that allows for the addition of a 
dependent to an award of VA disability compensation after the 
statutory and regulatory time limits have expired, as 
previously discussed.  

The Veteran, it appears, is raising an equitable argument.  
The Board is bound by the law and is without authority to 
grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 
7104 (West 2002); see Harvey v. Brown, 6 Vet. App. 416 
(1994).  The Board can only determine whether the Veteran 
meets all of the requirements of the benefit being sought 
and, if he is not entitled to the benefit as specified by the 
statutes enacted by Congress and VA's implementing 
regulations, the benefit cannot be awarded regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Although VA did not specifically request the Veteran to 
update the status of his dependents at any time in the period 
between October 1998 and December 2006, nevertheless, he was 
initially informed in November 1998 that any change in the 
status of his dependents must be reported to the RO (not to 
an agency within an entirely different federal department).  
And the evidence shows that he did not do so.  Consequently, 
without proper and timely notification of the establishment 
of the dependency of his spouse, J, there is no factual or 
legal support for the addition of J to his award 
retroactively.  

As for the Veteran notifying an entirely different federal 
entity other than the VA, who issues his disability 
compensation payments, it is emphasized that the payment of 
government benefits must be authorized by statute; therefore, 
erroneous assumptions that notification to a Naval Reserve 
Center is tantamount to notifying VA of his dependency 
changes can not be used to estop the government from denying 
benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(finding where a statute specifically provided an effective 
date as the date of application, an earlier effective date 
was not allowed because payment of government benefits must 
be authorized by statute).  Thus, the Board has no option but 
to decide this claim in accordance with the applicable law.  
As such, this appeal must be denied because there is no 
provision in the law for retroactively allowing the addition 
of dependency benefits for the Veteran's former spouse, J.

                                                                         
(The Order follows on the next page.).





ORDER

Retroactive dependency benefits for the Veteran's former 
spouse, J, are not warranted, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


